DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action is in response to the amendment filed on April 27, 2022.
	Claims 1-9, and 11-12 are pending in this application.

Election/Restrictions
	The application is examined based on the elected invention of Group I, claims 1-9.  Applicant canceled claim 10 which was the invention of Group II, and added new claims 11-12 directed to ‘a method for use’ of the product of Group I.  The newly added claims 11-12 are within the scope of Group II of the restriction requirement and are therefore, directed to non-elected invention, for the reasons set forth in the previous office action(s).  When claims directed to the product of Group I are found to be allowable, the method claims that depend from or otherwise include all the limitations of the patentable product will be rejoined.  See MPEP § 804.01.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2021.  The traversal was responded to in the previous office action and the restriction was made final.
As indicated in the previous office action, the claims are examined based on the election of species of formula (I) having the core structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claims 1-9 (all in part, drawn to compounds of formula (I) other than those of the above core structure, i.e., for example, formula (I) wherein A, A’, and A” are other than oxygen) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Improper Markush Grouping Rejection
	Claims 1-9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping of instant structural formula (I) The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) 
Furthermore, the Markush group of formula (I) 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).
	Applicant did not specifically argue this rejection.  The pending claims continue to encompass numerous monocyclic and bicyclic ring systems for various definitions of A, A’, A”, E, G, X, Y, Z, and Z’; etc.

Claim Rejections - 35 USC § 112
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  This is applicable to claims 2-5, numerous occurrences.  In the present instance, see for example, claim 2 recites the broad recitation “R1 or R2 is each independently selected from one or more of the group consisting of hydrogen, hydroxyl,… … carboxyl and glycosyl”, and the claim also recites “R1 or R2 is optionally each of R1 and R2 from claim 2).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant did not address the rejection (see item #3 in the previous office action at page 7) of the ‘broad/narrow range limitation’ of each of the claims 2-5.  Applicant relies on the amendment changing the term “preferably” into ‘optionally’ to overcome the rejection.  This does not eliminate reciting both broad range and narrow range limitations within a claim.  This is applicable to claims 2-5 with respect to the broad/narrow range limitations in each claim. 
For example, claim 2 recites the definition of “R1 or R2” twice, directed to broad and narrow range of the groups.  Similarly, claim 3 recites definition of “R3 or R4” twice; claim 4 recites definition of “R5” twice; and claim 5 recites definition of “R7 or R8” twice.  The broad/narrow limitation within the same claim is indefinite for the reasons stated above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazak et al. (2009).  The instant claims read on reference disclosed compound, see compound 18 at page 749 (structure depicted below for convenience).  The reference teaches that ‘silybin and silymarin compounds disclosed in the reference are active components in numerous phyto-preparations used in the prevention and treatment of various liver diseases’ (see page 745).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Applicant relies on the amendment to claim 1, formula (I) and indicates that ‘amendment to formula (I) excludes compounds (listed at pages 2-3 of the response) disclosed by the prior art, and therefore, the amended claims should be allowed’.  This is not deemed to be persuasive.  
The reference disclosed compound represents a compound of formula (I) of instant claim 1, wherein:
A, A’ and A” are each oxygen;
X, Y, Z, and Z’ are each CH;
m is 1, n is 1, p is 0 or 1, q is 0;
R1 is OH, R2 is OMe, R3 is H, R4 is OH, R5 is H, R7 is OCH3, and R8 is OH.
The instant claim 1 as amended: “A compound is represented by a formula (I) or optical isomer and pharmaceutically acceptable salts thereof, wherein, i) when p is 1: … … ; and ii) when p is 0, m is 1, n is 1: … …”.  As can be seen from amended claim 1, it is recited in two options; option i) is directed to: p is 1,  m, n or q is 0, 1, 2 or 3; and option ii) is directed to: p is 0, m is 1, n is 1’, q is 0, 1, 2 or 3.  Under each option the claim provides definitions of R1 to R8 and in last two lines it is recited: “the substituents R1, R2 or R5 are each independently selected from one or more of the group consisting of deuterium, hydroxyl, amino, nitro, halogen, cyano, carboxyl and glycosyl”.  Based on the last two lines of each option, it is understood that ‘at least one of R1, R2 or R5’ (as “or” is used) is selected from the groups recited in those two lines, and the remaining can be selected from the full range of definitions provided for each of R1 to R8.  Accordingly, the reference compound has ‘R1 is OH, R2 is OMe’ which satisfies the condition of the last two lines and ‘when p is 1, R5 can be hydrogen’, the instant claims read on the reference disclosed compound.  Similarly, when p is 0, the instant claims read on reference compound.  Accordingly, the rejection is maintained.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 129012666 (create date: July 31, 2017).  The instant claims read on the compound disclosed in PubChem database with the CID: 129012666 (IUPAC name and structure depicted below for convenience).  The reference disclosed compound has the same molecular formula and is structurally identical to the third compound in claim 8. The reference teaches that the disclosed compound is α-CA inhibitor1, 6.  In order to determine the biological activity of the compound, the test assay to determine the carbonic anhydrase inhibitory activity, would have the compound in solution with a substrate, and therefore, the reference inherently teaches a composition comprising the compound.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Applicant relies on the amendment to claim 1, formula (I) and indicates that ‘amendment to formula (I) excludes compounds (listed at pages 2-3 of the response) disclosed by the prior art, and therefore, the amended claims should be allowed’.  This is not deemed to be persuasive.  
The reference disclosed compound represents a compound of formula (I) of instant claim 1, wherein:
A, A’ and A” are each oxygen;
X, Y, Z, and Z’ are each CH;
m is 1, n is 1, p is 0 or 1, q is 0;
R1 is OH, R2 is OH, R3 is H, R4 is OH, R5 is H, R7 is OCH3, and R8 is OH.
The instant claim 1 as amended: “A compound is represented by a formula (I) or optical isomer and pharmaceutically acceptable salts thereof, wherein, i) when p is 1: … … ; and ii) when p is 0, m is 1, n is 1: … …”.  As can be seen from amended claim 1, it is recited in two options; option i) is directed to: p is 1,  m, n or q is 0, 1, 2 or 3; and option ii) is directed to: p is 0, m is 1, n is 1’, q is 0, 1, 2 or 3.  Under each option the claim provides definitions of R1 to R8 and in last two lines it is recited: “the substituents R1, R2 or R5 are each independently selected from one or more of the group consisting of deuterium, hydroxyl, amino, nitro, halogen, cyano, carboxyl and glycosyl”.  Based on the last two lines of each option, it is understood that ‘at least one of R1, R2 or R5’ (as “or” is used) is selected from the groups recited in those two lines, and the remaining can be selected from the full range of definitions provided for each of R1 to R8.  Accordingly, the reference compound has ‘R1 is OH, R2 is OH’ which satisfies the condition of the last two lines and ‘when p is 1, R5 can be hydrogen’, the instant claims read on the reference disclosed compound.  Similarly, when p is 0, the instant claims read on reference compound.  Accordingly, the rejection is maintained.

The following objection is necessitated by the amendment:
Claim Objections
Claim 1 is objected to because of the following informalities:  
As amended, claim 1 recites: “A compound is represented by a formula (I) or optical isomer and pharmaceutically acceptable salts thereof, … wherein, i) when p is 1: … …; and ii) when p is 0, m is 1, n is 1: … …” (emphasis added).  In the above recitation, the terms “is”, “or”, “and” in line 1 appear to be out of place.  The first two lines of the claim appear in better form if recited as: “A compound , an optical isomer or pharmaceutically acceptable salt .
Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 17, 2022
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ekinci et al. (2013) regarding Carbonic anhydrase inhibitors